C.F. HURC, P.E., Secretary, Examining Board of Architects,Professional Engineers, Designers and Land Surveyors
You have asked me several questions concerning the statutory requirements for relocating and reestablishing landmarks, monuments and corner posts of the survey of the public lands of the United States. You refer to these resurveys as the "remonumentation program."
Section 59.635 (8), Stats., provides for a resurvey of the public lands by counties. Section 60.38, Stats., provides for a resurvey of the public lands by towns. These sections are the main statutes dealing with resurveys of the public lands in Wisconsin. Such resurveys of the public lands under both secs. 59.635 (8) and 60.38, Stats., involve the same requirements. These requirements are set forth in the Manual of Instructionsfor the Survey of the Public Lands of the United States 1973, prepared by the United States Department of the Interior, Bureau of Land Management, and are summarized in this opinion. Section 59.635 (8), Stats., also is discussed in 66 OAG 134 (1977).
HISTORY OF PUBLIC LAND SYSTEM
The sectionalized land system devised for the survey of the public lands grew out of an ordinance adopted by the Continental Congress, May 20, 1785, drafted primarily by Thomas Jefferson. The system became part of the Northwest Ordinance of 1787 and established the basis for the original survey of the public lands in the Wisconsin Territory. *Page 127 
The general plan of the sectionalized land system divided the public lands into townships 6 miles by 6 miles, each containing 36 sections one mile by one mile, more or less. Townships were numbered in a prescribed order by ranges east and west, and towns north and south. Sections also were numbered in a prescribed order 1-36 beginning at the NE corner of the township and ending at the SE corner of the township.
Survey of public lands in Wisconsin began in the late 1820's. The baseline was established at the Mississippi River and became the line dividing Illinois and Wisconsin. When the baseline was extended eastward, errors occurred so that the baseline is not a true latitudinal line. The untrue latitude becomes evident northward at points where township corners do not meet on the north-south meridians or range lines.
The principal meridian (fourth) for Wisconsin was to be longitude 90° west of Greenwich, England. The original surveyors missed longitude 90° west by 18-20 miles. Thus, the fourth principal meridian is found at 90° 27' 11" west of Greenwich. It is a true longitudinal line.
The initial point for Wisconsin is found at the intersection of the base line and the fourth principal meridian. It is located on the Illinois-Wisconsin state line at the south end of the north-south line dividing Grant and LaFayette Counties.
In Wisconsin standard parallels or correction lines occur at 60-mile intervals north from the baseline. Except for the principal meridian, Wisconsin has no guide meridians
RESURVEY REFERENCES
Survey instructions have varied since 1785, although the general sectionalized system remained essentially unchanged. The first complete Manual of Instructions for the Survey of thePublic Lands of the United States was published in 1855 by the federal government. Revised manuals were issued in 1881, 1890, 1894, 1902, 1930, 1947 and 1973. Before 1855, instructions were issued by the Surveyor General of the United States by letter or other means. Thus, retracing original Wisconsin surveys made prior to 1855 may require checks of older instructions kept at the Department of Interior, Washington, D.C., Bureau of Land Management. *Page 128 
In the text, C. Brown, Boundary Control and Legal Principles, (2d ed. 1969), at p. 30, the author states:
      "The 1947 Manual of Instructions for the Survey of the Public Lands of the United States, published by the Department of the Interior, Bureau of Land Management, gives guidance for all government surveyors for surveys  after 1947. Original surveys made before 1947 were regulated by the current manual of instruction as of the date of the survey. The first semimanual, without figures, was published for Oregon in 1851. The first complete manual (including figures) was published in 1855. Before 1851 deputy surveyors were issued instructions from the Surveyor General by letter or other writings. From the time of the first sectionalized land survey (1785) until the present many changes have been made and are being made. . . ."
Resurveys of the public lands also should refer to the original maps prepared by the Surveyor General and to the original surveyors' field notes, all of which are kept with the Commissioners of Public Lands, 505 North Segoe Road, Madison, Wisconsin.
                  REQUIREMENTS AND LIMITS OF RESURVEY OF THE PUBLIC LANDS
You ask:
      "Are corners that are relocated or established under such a remonumentation program required to be referenced in the manner described in Wis. Stat. s. 60.38?"
My answer is yes.
Section 60.38, Stats., provides:
      "Minutes of survey; location of landmarks. Such surveyor shall make in all cases a certificate setting forth correct and full minutes of the survey, and giving exact bearings and distances of each monument from each other monument nearest it on any line in such town; and such statement shall be recorded in the office of the register of deeds. Such landmarks shall in all cases be set on section corners and quarter posts established by the United States survey; but if there be a clerical error or omission in the government field notes or the bearing trees, mounds or other locating evidences specified therein be destroyed or lost, *Page 129 
and there be no other reliable evidence by which said corners can be identified, said surveyor shall re-establish said corners under the rules adopted by the general government in the survey of the public lands. Such surveyor shall, in all cases, set forth such action in his certificate of the survey." (Emphasis added.)
You are concerned whether the part of the statute italicized above refers to monuments which reference the location of section and quarter-section corners as established by the United States survey or whether it refers to any survey monument on any line which exists and is nearest the relocated or established corner.
It is my opinion that resurvey of public lands is limited to reestablishing those corner posts and lines between them required by the original survey. In other words, the resurvey should follow the footsteps of the original surveyor.
Resurvey to reestablish corner posts of the original survey of public lands is important because federal law declares that the corner posts as originally set are unchangeable. In addition, the location of such corner posts takes precedence over the bearings and line lengths entered in the field notes of the original surveyors. Manual of Surveying Instructions 1973, ch. 1:20. When corners have been lost the bearings and lengths of lines in the original field notes then provide proper data to establish lost corners. Manual of Surveying Instructions 1973, ch. 3:4.
The limits of the survey of the public lands were set by law but were affected greatly by the professional skills of the surveyors and practical problems which they encountered.
Many of the original surveys lacked accuracy. One quarter section in Wisconsin normally 160 acres more or less, is actually 640 acres, the size of a full section. R. Brinker, ElementarySurveying, (5th ed. 1969), p. 434. Brinker continues at pp. 439-440:
      ". . . The accuracy required in the early surveys was of a very low order. Frequently it fell below that which the notes showed. A small percentage of the surveys were made by men drawing upon their imagination in the comparative comfort of a tent. Obviously no monuments were set and the notes serve only to confuse the situation for present-day surveyors and landowners. Some surveyors threw in an extra chain-length at intervals to assure a full measure! *Page 130
      "The poor results obtained in many areas were due primarily to the following reasons:
      "a. Lack of training of personnel. Some contracts were given to men without any technical background.
"b. Poor equipment.
      "c. Surveys made in unsettled and apparently valueless areas.
      "d. Marauding Indians, swarms of insects, and dangerous animals.
"e. Lack of appreciation for the need of accurate work.
      "f. Surveys made in piecemeal fashion as the Indian titles and other claims were extinguished.
"g. Work done by contract at low prices.
"h. Absence of control points.
      "i. Field inspection not provided until 1850, and not actually carried out until 1880.
"j. Magnitude of the problem.
      "In general, considering the handicaps listed, the work was reasonably well done in most cases.
"***
      ". . . Some of the many sources of error in retracing the public-lands surveys follow:
      "a. Discrepancy between the length of the chain of the early surveyor and that of the modern tape.
      "b. Changes in the magnetic declination and/or the local attraction.
      "c. Lack of agreement between field notes and actual measurements.
"d. Changes in watercourses.
      "e. Nonpermanent objects which were used for corner marks.
      "f. Loss of witness corners." *Page 131
You asked also whether a resurvey of the public lands would include setting center section corners. My answer is no. Federal survey of the public lands began and ended with the placement of quarter section posts. Subdivision of sections was governed by federal rules but was left to local or county surveyors. Sec.59.62, Stats., Manual of Surveying Instructions 1973, ch. 3:74, ff.
Wisconsin surveys of the public lands began at the initial point. Surveys extended northward on the fourth principal meridian (true longitude) and 1/4 section posts were placed every 40 chains (one-half mile). Township corner posts were placed every 480 chains (6 miles). Every 60 miles a standard parallel (true latitude) was run east and west of the principal meridian. The standard parallel was marked every 40 chains with 1/4 section posts and every 480 chains with township corner posts. Also earth curvature corrections were made every 480 chains using the solar, tangent or secant methods. The principal meridian and standard parallel were required to be within 14 links per mile and 3 minutes every 6 miles of the cardinal directions.
Before 1855 it was common for the Surveyor General to issue instructions with each surveying contract. Apparently, instructions issued in Wisconsin for survey of standard parallels or correction lines and townships were similar to the GeneralInstructions of 1850 issued for Ohio and Indiana. Those instructions provided for township surveys 3 ranges east or west (18 miles) and 10 towns north (60 miles) to the standard parallel where closing corners and standard corners were set for the next survey northward.
Township lines were surveyed starting at the most southerly township. The meridional lines took precedence over the latitudinal lines and were run south to north on true longitude. Latitudinal township lines were run from the meridional lines east to west or west to east in a prescribed order first on random lines in the cardinal direction setting temporary corner posts and then back correcting and setting the permanent corner posts. Again 1/4 corner posts were set every 40 chains and township corner posts every 480 chains. Townships were numbered south to north and ranges were numbered eastward or westward from the principal meridian. Errors in township lines permitted deviation of 21 minutes (old) or 14 minutes (new) in direction and 3 chains falling north-south, east-west. Accumulated errors were required to be placed in the last 1/2 mile on *Page 132 
the west side of the area surveyed and in the last 1/2 mile north at the standard parallel. Closing corners, due to convergence of meridian lines on the north pole were calculated using a formula such as convergence = 4/3 x length of line x distance between lines x latitude. Closing corner posts then were set on the standard parallel. Next, the calculated convergence distance was measured eastward and westward and standard corner posts were set for the survey of another area northward.
Meander corner posts also were required on lines intersecting meanderable bodies of water. Corner posts were placed on streams 3 chains or more in width, and lakes of 25 acres or more.
Surveyors of the public land next divided the townships in a prescribed order into 36 sections beginning at the southeast corner of the township by checking the first mile of both the east and south township line against the measurements of the previous surveyor. If the lines were within 21 minutes (old) or 14 minutes (new) of the cardinal direction, the east and south township lines took precedence in the subdivision of the survey. If not, sectional guide meridians (E) or sectional correction lines (S) were established and used. The section survey commenced at the southwest corner of the southeast section (#36) of the township. Section lines were run parallel to the south and east township lines if they were within the allowable errors previously described. Random lines were employed and a 50 link falling error was permitted. Quarter section posts were placed at the midpoint of section lines. Section corner posts were placed every 80 chains (one mile). Accumulated errors were placed in the most westerly and northerly 1/2 miles of the township so that the maximum number of 640 acre sections could be provided. Thus, the N 1/2 of sections 1-5 and the W 1/2 of sections 7, 18, 19, 30, 31 and both the N 1/2 and W 1/2 of section 6 usually are greater or less than 320 acres.
As previously stated, the survey of the public lands ended with the placement of section and quarter section posts, and where necessary meander corner posts, accompanied by bearings and distances of lines between all established corner posts. Such survey did not subdivide sections or set center section corners. A resurvey of the original survey of the public lands to locate and reestablish original corner posts thus would include only those lines and corner posts required by the original survey. Further, a resurvey should include *Page 133 
careful use of the original survey notes filed with the Commissioner of Public Lands to discover the original locations of corner posts and any deviations from standard rules in any particular survey.
CERTIFICATE OF SURVEY
You ask further where the certificate of survey, required by sec. 60.38, Stats., is to be filed and recorded in the register of deeds office. That is, should an index of such certificates be kept by the register of deeds?
Section 59.51, Stats., provides, in part:
"Register of deeds; duties. The register of deeds shall:
      "(1) Record . . . all . . . instruments and writings authorized by law to be recorded in his office . . . . Any county, by county board resolution . . . may combine the separate books or volumes for . . . miscellaneous instruments . . . as long as separate indexes are maintained . . . ."
It is my opinion that as long as sec. 60.38, Stats., requires recording the certificate of survey with the register of deeds, he must record the certificate. Further, the county board by resolution may direct the manner in which the register of deeds records such certificates "as long as separate indexes are maintained." Therefore, after the properly executed certificate of survey is presented to the register of deeds for recording, the keeping and indexing of the recorded certificate is left to the register of deeds.
In closing I should point out that sec. 60.38, Stats., deals with the resurvey of towns on contract with the town board as provided by sec. 60.37, Stats. Section 59.635, Stats., and particularly subdivision (8) thereunder provides for a county resurvey of the public lands by the county surveyor. The importance of pointing out the two types of surveys is that a resurvey of the public lands by the county surveyor commenced under sec. 59.635 (8), Stats., requires filing of his notes of survey in his office. Sec. 59.60 (2), Stats. However, where the county surveyor contracts with the town for a resurvey of the public lands as provided under 60.37, he must file his notes in his office as provided by 59.60 (2), Stats., and also record them with the register of deeds as provided by sec. 60.38, Stats.
BCL:JPA *Page 134